Citation Nr: 1743934	
Decision Date: 09/14/17    Archive Date: 10/10/17

DOCKET NO.  16-51 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for frostbite right foot. 

3.  Entitlement to service connection for frostbite left foot. 

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1953.  The Veteran is in receipt of a Combat Infantryman Badge (CIB). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 30 percent rating effective December 3, 2012, and denied service connection for frostbite right foot and frostbite left foot.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a June 2017 Board videoconference hearing.  A transcript of the hearing is of record.

During the June 2017 Board hearing, the Veteran asserted that he is unable to work based on his service-connected PTSD.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating is part of an increased rating claim when such issue is raised by the record.  Therefore, the Board finds that the Veteran's TDIU claim is part and parcel of the increased rating claim on appeal, and is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the TDIU claim is reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review. 

During the June 2017 Board videoconference hearing, the Veteran and his wife testified that his PTSD symptoms are more severe than reflected in the current 30 percent disability rating.  Additionally, the Veteran's wife testified that the Veteran's symptoms have increased in severity since 2013.  Specifically, the Veteran now has difficulty with his memory, panic attacks, trouble sleeping, and nightmares.  The most recent VA examination in connection with the Veteran's service-connected PTSD was conducted in April 2015.  Given the reports of the Veteran's increased symptomatology, as well as the length of time since the last VA examination, the Board finds that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Additionally, the Veteran reported during his June 2017 Board hearing that he received both VA treatment and private treatment.  The Veteran's wife also testified that his private physician, Dr. C.D., currently treats his feet.  The Board notes that there are no records of any private treatment currently associated with the claims file except for a psychiatric consult.  Moreover, there are no VA treatment records associated with the file.  In this regard, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran should be provided an additional opportunity to authorize and/or submit VA and private treatment records. 

At this time, the record does not reflect a current diagnosis related to his right or left foot.  However, the Veteran and his wife testified in the June 2017 Board hearing that he currently receives treatment related to his feet.  If the records obtained on remand show a diagnosis of or treatment for complaints relating to the Veteran's feet, then the Veteran should be scheduled for a VA examination to assess the etiology of the condition.

The Board further notes that, because the increased rating claim for his service-connected PTSD is being remanded for additional development and because adjudication of this claim may impact adjudication of the claim for a TDIU, these claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board finds that adjudication of the claim for a TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his representative and ask him to identify all VA and non-VA clinicians who have treated him.  Obtain all VA treatment records which have not been obtained already, to include those records from Greenville VAMC.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to specifically include records from Dr. Charles Dale as identified by the Veteran's wife during the June 2017 Board hearing.  A copy of any records obtained, to include a negative reply, should be associated with the claims file.

2.  If treatment records are received that show a diagnosis of or treatment for complaints relating to the Veteran's feet, then schedule the Veteran for an appropriate examination to determine the etiology of any diagnosed feet disabilities.   

The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

Following review of the entire claims file, the examiner must provide an opinion on the following:

(a) Is it as least as likely as not (50 percent probability or greater) that the Veteran's foot disability (if diagnosed) was incurred in service or is otherwise related to service?

The examiner must provide a complete rationale on which his/her opinion is based.  In providing the opinions, the examiner must consider the Veteran's statements regarding onset, symptoms, and history.

3.  Schedule the Veteran for a VA examination to assess the current severity of his psychiatric disability.  The examiner must review the claims file and should note that review in the report.  All necessary tests and studies, to include psychological testing if appropriate, should be accomplished and all clinical findings reported in detail. 
The examiner should provide the current findings regarding all symptoms associated with the Veteran's service-connected PTSD disability and should opine as to their severity.  The examiner should describe the levels of occupational and social impairment and describe the symptomatology that results in those levels of impairment.

4.  After ensuring compliance with the development requested above, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




